Per Curiam.
The questions of law involved in this case were all disposed of in the opinion of Mr. Justice Dixon when the case was formerly before us. 41 Vroom 233.
The evidence of King justified the finding of the trial judge that there was no consent to any assignment of the lease, or any sub-letting such as would prevent a forfeiture.
The judgment must therefore be affirmed.
*683For affirmance — The Chancellor, Chief Justice, Garrison, Eort, Garretson, Pitney, Swayze, Bogert; Vre-DENBURGH, VROOM, GREEN. 11.
For reversal — None.